Case 5:20-cv-00095-JSM-PRL Document 105 Filed 01/06/21 Page 1 of 4 PageID 1470




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

 DORIS HADCOCK,

        Plaintiff,

 v.                                                             Case No: 5:20-cv-95-Oc-30PRL

 JEST OPERATING, INC., PATRICIA R.
 LEININGER, MERIDETH C. NAGEL,
 MICHAEL J. ROGERS, CHRISTIAN
 W. WAUGH, MERIDETH NAGEL, P.A.,
 WAUGH LAW, P.A., GAYLORD &
 ROGERS, LLC, ELIZABETH HEIMAN
 and KIMBERLY SCHULTE,

        Defendants.


                                            ORDER
        In the instant motion, Plaintiff Doris Hadcock seeks to compel discovery responses from

 Defendant Michael J. Rogers, who served as her counsel during the underlying guardianship

 proceedings. (Doc. 80). Plaintiff’s counsel (Grant Kindrick) represents that prior to filing this

 motion he conferred with opposing counsel in good faith on November 13, 2020 and attempted

 further telephonic communication but could not reach Defendant Rogers’ counsel.

        Counsel for Defendant Rogers (Francis Sheppard) paints a very different picture. (Doc.

 86). According to Mr. Sheppard, he was first advised of the discovery issues on November 9, 2020

 in an email from Mr. Kindrick. (Doc. 86-21). The next day, Mr. Sheppard and Mr. Kindrick

 conferred telephonically to discuss the scheduling of depositions and Mr. Kindrick briefly raised

 his concerns regarding Rogers’ discovery responses. Mr. Sheppard memorialized the conversation

 in an email, quoted in relevant part:
Case 5:20-cv-00095-JSM-PRL Document 105 Filed 01/06/21 Page 2 of 4 PageID 1471




                 I did want to clarify a couple of matters as well. As I told you on the
                 phone, I had not read your email from yesterday since I was in
                 deposition most of the day and then on a plane and did not get back
                 until about 9:30 p.m. Instead, I was under the impression that you
                 were calling to discuss my letter of November 6, 2020.
                 Unfortunately, I was not in a position to discuss the discovery issues
                 that you asserted in yesterday’s email as a result. I did agree that we
                 would provide you with a privilege log and have requested that my
                 office work on this already. However, I told you that I am
                 unavailable for most of the next week due to depositions and other
                 commitments and it would be next week before I am able to review
                 the discovery responses served in light of your comments today and
                 your email yesterday. We will, of course, get back to you on the
                 issues raised in yesterday’s email as soon as we can. We should have
                 a good faith conference pursuant to Local Rule 3.01 after I have had
                 a chance to do so. Today’s phone call did not constitute such a good
                 faith effort to confer as my agenda for the call was simply to discuss
                 the unilateral scheduling of the depositions

 (Doc. 86-21).

        On November 13, 2020, each parties’ counsel attended a telephone conference and

 discussed the scheduling of depositions. According to Mr. Sheppard, he and Mr. Kindrick did not

 discuss the discovery issues during that call. There was no further communication regarding the

 discovery, until November 23, 2020, when someone from Mr. Kindrick’s office called Mr.

 Sheppard’s office at 6:17 p.m., but no message was left. (Doc. 86-22). The next morning,

 Plaintiff’s counsel filed the instant motion. One week later, on December 1, 2020, Mr. Sheppard

 provided Mr. Kindrick with a privilege log; and then served a supplemental response to the request

 for production on December 8, 2020 (the same he day Defendant Rogers filed a response to the

 instant motion to compel.)

        Prior to filing most motions in a civil case, the moving party is required to confer with the

 opposing party in a good faith effort to resolve the issues raised by the motion, and to file with the

 motion a statement certifying that the moving party has conferred with the opposing party, and

 that the parties have been unable to agree on the resolution of the motion. Local Rule 3.01(g),


                                                  -2-
Case 5:20-cv-00095-JSM-PRL Document 105 Filed 01/06/21 Page 3 of 4 PageID 1472




 M.D. Fla. The term “confer” in Rule 3.01(g) requires a substantive conversation in person or by

 telephone in a good faith effort to resolve the motion without court action and does not envision

 an email, fax or letter. Rigney v. Livingston Financial, LLC, No. 6:12-cv-617-Orl-18TBS, 2012

 WL 12915480, at *1 (M.D. Fla. December 4, 2012). Counsel who merely “attempt” to confer have

 not “conferred,” and a certification that opposing counsel was unavailable for a conference before

 filing a motion is insufficient to satisfy the parties' obligation to confer. Id.

         Here, based on the record before the Court, Mr. Kindrick did not sufficiently confer with

 Mr. Sheppard prior to filing the instant motion. However, Mr. Sheppard also had a duty to respond

 promptly to Mr. Kindrick’s discovery concerns. See Id., citing Board of Governors of the Florida

 Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed of Professionalism ¶ 8 (adopted May

 16, 1990), available at www.floridabar.org (Professional Practice–Henry Latimer Center for

 Professionalism). According to Mr. Sheppard’s own version of events, Mr. Kindrick first raised

 the discovery concerns on November 9, 2020 and Mr. Sheppard made no effort to address his

 concerns in the following two weeks. It was not until Plaintiff filed the instant motion to compel

 that Mr. Sheppard finally served the privilege log and provided supplemental discovery responses.

 Accordingly, counsel for both parties failed to meet their obligation under the Rules.

         Because the parties failed to have a substantive conversation regarding the issues raised in

 the motion and given Mr. Sheppard’s representation that he has now provided a privilege log and

 supplemental discovery responses, Plaintiff’s motion to compel is due to be denied. The Court is

 not going to guess what disputes still exist, nor is it going to resolve issues that could (and should)

 have been resolved by counsel in the good faith conference required by the Rules.




                                                   -3-
Case 5:20-cv-00095-JSM-PRL Document 105 Filed 01/06/21 Page 4 of 4 PageID 1473




        DONE and ORDERED in Ocala, Florida on January 6, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                          -4-
